Citation Nr: 0007745	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  98-15 990A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an increased disability rating for vascular 
headaches, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1990 to 
October 1994. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which, in pertinent part, granted a 30 
percent disability rating for the veteran's service-connected 
headaches.  The veteran's case has since been transferred to 
the jurisdiction of the RO in Togus, Maine.

In May 1999, the veteran submitted additional evidence to the 
RO.  This was not considered by the RO prior to transfer of 
the claims file to the Board.  However, since the veteran 
waived the RO's consideration of this evidence, the case need 
not be remanded to the RO for consideration and the issuance 
of a supplemental statement of the case.  


FINDINGS OF FACT

1.  The veteran's claim is plausible, and the RO has obtained 
sufficient evidence for correct disposition of this claim.

2.  The veteran experiences 4-6 severe headaches per month 
that are prolonged and completely prostrating, resulting in 
severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The veteran's claim for an increased disability rating 
for his service-connected vascular headaches is well 
grounded, and VA has satisfied its duty to assist him in 
developing facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999).

2.  The criteria for a 50 percent disability rating, and no 
higher, for service-connected vascular headaches are met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.20, 4.27, and 4.124a, Diagnostic Code 8100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence of record, which 
consists of the veteran's service medical records; his 
contentions; VA outpatient treatment records; reports of VA 
examinations conducted between 1994 and 1998; and statements 
from the veteran's wife, his current employer, and his former 
employer.  The evidence pertinent to the issue on appeal is 
discussed below.

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The veteran has complained of increased severity of 
his headaches; therefore, his claim is well grounded.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there 
is a well-grounded claim for an increase, but the medical 
evidence is not adequate for rating purposes, an examination 
will be authorized.  38 C.F.R. § 3.326(a) (1999).  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a) 
(1999).  Generally, reexaminations are required if it is 
likely that a disability has improved, if the evidence 
indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

In this case, the RO provided the veteran an appropriate VA 
examination in 1997.  The veteran indicated in 1999 that he 
had been receiving treatment for his headaches at the VA 
Medical Center in Boston.  These treatment records have not 
been obtained.  However, there is sufficient evidence to rate 
the service-connected disability fairly and render a 
favorable decision.  Accordingly, in the circumstances of 
this case, no further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (1999).  For a claim for an 
increased rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
 
It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (1999), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1999).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  

The veteran is currently evaluated under 38 C.F.R. § 4.124a, 
Diagnostic Code 8199-8100, at 30 percent.  His service-
connected disorder is vascular headaches, which does not have 
a specific diagnostic code.  When a veteran is diagnosed with 
an unlisted condition, it must be rated under an analogous 
diagnostic code.  38 C.F.R. §§ 4.20 and 4.27 (1999).  The 
diagnostic code is "built-up" by assigning the first two 
digits from that part of the schedule most closely 
identifying the part of the body involved and then assigning 
"99" for the last two digits for all unlisted conditions.  
Then, a number is assigned for the residual condition of an 
injury on the basis of which the rating is determined.  
Therefore, his service-connected vascular headaches are rated 
analogous to migraine headaches.  

The assigned 30 percent evaluation requires migraine 
headaches with characteristic prostrating attacks occurring 
on an average once a month over the last several months.  
38 C.F.R. § 4.124a, Diagnostic Code 8100 (1999).  In order to 
be evaluated at 50 percent, there must be migraine headaches 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  Id.

The evidence shows that the criteria for a 50 percent 
disability rating are met.  Looking at the medical history 
concerning his headaches, they have clearly worsened.  Upon 
VA examination in 1994, the veteran indicated that he had a 
severe headache every two weeks that was easy to control and 
relieved by rest and over-the-counter medication.  He had 
never missed work because of a headache.  Upon VA examination 
in 1997, the veteran indicated that he experienced 3-4 severe 
headaches per month, with more frequent, less severe 
headaches.  He now has nausea and vomiting, and the headaches 
last from 8-48 hours.  The VA examiner in 1997 stated that 
the veteran was "significantly disabled" from his 
headaches.

More persuasive, however, are the statements from the 
veteran's current and former employers, which document the 
problems the veteran has had at work because of his 
headaches.  He uses up all of his sick leave each year, often 
long before the end of the year, either calling in sick or 
leaving early because of headaches.  He has been witnessed 
vomiting.  While at a convention, he was witnessed 
incapacitated for 24 hours due to a headache, and he isolated 
himself in his room with no light or noise.  In the first few 
months of 1999, the veteran had missed three days from work 
and left early twice because of his headaches.  His current 
employer indicated that if concessions were not made because 
of the veteran's disability, it was doubtful he could remain 
employed.  

The veteran's wife also submitted a statement indicating that 
usually three times per month, the veteran isolates himself 
in a dark, quiet room due to severe headaches.  He will not 
eat or drink due to nausea.  She stated that she has 
witnessed him suffering from these headaches up to 48 hours.  
The veteran indicated that he is now receiving treatment from 
a neurologist because of his headaches, but prescription 
medications have not relieved them.  Taking high levels of 
over-the-counter medication will dull, but not relieve, the 
pain.  He now has 4-6 severe headaches per month.  The 
veteran's subjective statements are consistent with the 
objective observations of others.

The criteria for a 30 percent disability rating requires 
headaches averaging once per month.  The veteran clearly has 
severe headaches on a more frequent basis than that, and his 
complaints of 4-6 severe headaches per month can reasonably 
be classified as "very frequent."  He has described 
isolating himself during these headaches, with inability to 
eat or drink, which can reasonably be classified as 
"completely prostrating."  The fact that some headaches 
last as long as 48 hours can reasonably be classified as 
"prolonged."  Moreover, the letters from his current and 
former employer are sufficient to demonstrate "severe 
economic inadaptability."  

The Board concludes that the objective evidence and the 
veteran's statements regarding his symptomatology show 
disability consistent with the criteria for a 50 percent 
disability rating.  This is the highest disability rating 
available under Diagnostic Code 8100, and there are no other 
diagnostic codes potentially applicable to a headache 
disorder.  Accordingly, the veteran is granted a 50 percent 
disability rating for his vascular headaches.


ORDER

Entitlement to a 50 percent disability rating, and no more, 
for vascular headaches is granted, subject to the governing 
regulations pertaining to the payment of monetary benefits.



		
	M. G. MAZZUCCHELLI
	Acting Member, Board of Veterans' Appeals



 

